Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the response received on 11-11-2020. Claims 2-21 are currently pending and have been examined. Claims 2-4, 7-9, 11-19 and 21 have been amended. Claim 1 has been cancelled.

Withdrawn Rejections/Objections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn in view of the amendments filed 11-11-2020. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11-11-2020 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”

Note: Examiner invites Applicant’s attention to the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance (Vol. 84, No. 4) which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf.

In analyzing patent-eligibility questions under the judicial exception to 35 U.S.C. § 101, we "first determine whether the claims at issue are directed to a patent-ineligible concept." Alice, 134 S. Ct. at 2355. If the claims are determined to be directed to an ineligible concept, then we "consider the elements of each claim both individually and 'as an ordered combination' to determine whether the additional elements 'transform the nature of the claim' into a patent-eligible application." Id. (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 97 (2012)).

On January 7, 2019, the Director issued "2019 Revised Patent Subject Matter Eligibility Guidance," which explains how we must analyze patent-eligibility questions under the judicial exception to 35 U.S.C. § 101. 84 Fed. Reg. 50-57 ("Revised Guidance").

Per the Revised Guidance, the first step of Alice (i.e., Office Step 2A) consists of two prongs. In Prong One, we must determine whether the claim recites a judicial exception, i.e., an abstract idea, a law of nature, or a natural phenomenon. 84 Fed. Reg. at 54 (Section III.A. I.). If it does not, the claim is patent eligible. Id. With respect to the abstract Id. at 51-52 (Section I, enumerating three groupings of abstract ideas), 54 (Section III.A. I., describing Step 2A Prong One), 56-57 (Section III.D., explaining the identification of claims directed to a tentative abstract idea).

If a claim does recite a judicial exception, we proceed to Step 2A Prong Two, in which we must determine if the "claim as a whole integrates the recited judicial exception into a practical application of the exception." Id. at 54 (Section II.A.2.) If it does, the claim is patent eligible. Id.

If a claim recites a judicial exception but fails to integrate it into a practical application, we then proceed to the second step of Alice (i.e., Office Step 2B). In that step, we then evaluate the additional limitations of the claim, both individually and as an ordered combination, to determine whether they provide an inventive concept. Id. at 56 (Section III.B.). In particular, we look to whether the claim:
• Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional in the field, which is indicative that an inventive concept may be present; or

• simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Analysis: 

Step 1. 
Is the claim(s) directed to a process, machine, manufacture or composition of matter? 
Claims 2-21 are all directed to a statutory category (e.g., a process, machine, manufacture, or composition of matter). The answer is YES.

STEP 2
The Supreme Court
set forth a framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts. First, determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, "[w]hat else is there in the claims before us? To answer that question, . . . consider the elements of each claim both individually and "as an ordered combination" to determine whether the additional elements "transform the nature of the claim" into a patent-eligible application. [The Court] described step two of this analysis as a search for an "'inventive concept "' i.e., an element or combination of elements that is "sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself." Alice corp., Pty. Ltd. v CLS Bank Intl, 573 U.S. 208, 217-18 (2014) (citations omitted) (citing Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66 (2012)).

To perform this test, we must first determine what the claims are directed to. This begins by determining whether the claims recite one of the judicial exceptions (a law of nature, a natural phenomenon, or an abstract idea). Then, if claims recite a judicial exception, determining whether the claims at issue are directed to the recited judicial exception, or whether the recited judicial exception is integrated into a practical application of that exception. If the claims are directed to a judicial exception, then finally determining whether the claims provide an inventive concept because the additional elements recited in the claims provide significantly more than the recited judicial exception.
STEP 2A, Prong 1
Claims 2-21 recite receiving an indication of check-in of a communication device (110) associated with a user (102) at a merchant location, generate a payment code for processing a payment based on a payment account for the user in response to the indication, detect a wireless connection between the communication device and a wireless beacon (130) associated with the merchant location, communicate the payment code to the communication device through the wireless connection, receive the payment code from a merchant device (140) at the merchant location and process a transaction based on the payment account in response to receiving the payment code.

Independent claim 2
Revised Guidance
and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations
As claimed, a hardware processor is a generic computer component.
detecting, by the system, that a communication device associated with a user, has performed a passive check-in at a merchant location, the passive check-in performed without requiring an affirmative action by the user on the communication device, wherein the passive check-in is initiated as a result of a first wireless connection between the communication device and a first wireless beacon at the merchant location while the communication device is within a predetermined distance of the wireless beacon
Detecting is an abstract idea, i.e., an “observation, evaluation, judgment, opinion” which could be performed as a mental process. See Guidance, 84 Fed. Reg. at 52.
in response to the detecting that the communication device has performed the passive check-in at the merchant location, generating, by the system, a digital payment token for processing a payment using a payment account for the user
Data generation is an abstract idea. i.e., an “observation, evaluation, judgment, opinion” which could be performed as a mental process. See Guidance, 84 Fed. Reg. at 52.
Also, .” it is merely insignificant extra-solution activity that does not add 

Detecting is an abstract idea, i.e., an “observation, evaluation, judgment, opinion” which could be performed as a mental process. See Guidance, 84 Fed. Reg. at 52.
in response to the detecting the second wireless connection, communicating, by the system, the digital payment token to the communication device via the second wireless connection
Data transmission is extra-solution activity that does not add significantly more to the abstract idea to render the claimed invention patent-eligible. See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (computer receives and sends information over a network).
determining, by the system, that the digital payment token has been received from a merchant device at the merchant location
Determining is an abstract idea, i.e., an “observation, evaluation, judgment, opinion” which could be performed as a mental process. See Guidance, 84 Fed. Reg. at 52.
and in response to the determining that the payment token has been received, processing, by the system, a transaction using the payment account
Processing a transaction is merely insignificant extra-solution activity that does not add significantly more to the abstract idea to render the claimed invention patent-eligible. Guidance, 84 Fed. Reg. at 55 n.31.



From this we see that the claims do not recite the judicial exceptions of either natural phenomena or laws of nature. The next issue is whether it recites the judicial exception of an abstract idea. To answer this, we next determine whether it recites one of the concepts the Courts have held to be lacking practical application, viz. mathematical 1, certain methods of organizing human interactions2, including fundamental economic practices and business activities, or mental processes3.

The practice of transaction authorization is a fundamental economic practice and a commercial interaction, well-known, and extensively used for many years. The use of mobile devices in electronic commerce is also a building block of ingenuity in promoting commerce. Thus, the invention is an example of a conceptual idea subject to the Supreme Court's "concern that patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity." See Alice, 573 U.S. at 216 (citations omitted). As determined earlier, none of these steps recite specific technological implementation details. Thus the claims are directed to a certain method of organizing human activity.

Similar data gathering, data generation and transmitting data cases have been held ineligible under § 101. See Content Extraction and Transmission LLC v. wells Fargo Bank, National Ass 'n, 776 F.3d 1343, 1347 (Fed. Cir. 2014) (holding the concept of "l) collecting data, 2) recognizing certain data within the collected data set, and 3) storing that recognized data in a memory" abstract); see also Intellectual Ventures ILLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015) ( "Intellectual Ventures I") Electric Power Group, LLC v. Alstom S.A, 830 F.3d 1353-1354 (Fed. Cir. 2016) (explaining that an invention directed to the collection, manipulation, and display of data is an abstract process).

STEP 2A, Prong 2 
The next issue is whether the claims not only recite, but are more precisely directed to this concept itself or whether they are instead directed to some technological implementation or application of, or improvement to, this concept i.e. integrated into a practical application.4

At the same time, we tread carefully in construing this exclusionary principle lest it swallow all of patent law. At some level, "all inventions ... embody, use, reflect, rest upon, or apply 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
laws of nature, natural phenomena, or abstract ideas." Thus, an invention is not rendered ineligible for patent simply because it involves an abstract concept. "[A]pplication[s]" of such concepts " 'to a new and useful end, ' " we have said, remain eligible for patent protection. Accordingly, in applying the § 101 exception, we must distinguish between patents that claim the " 'buildin[g] block[s]' " of human ingenuity and those that integrate the building blocks into something more. Alice, 573 U.S. at 217 (citations omitted).

The introduction of a computer into the claims does not alter the analysis at Mayo step two.
“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea "while adding the words 'apply it"' is not enough for patent eligibility. Nor is limiting the use of an abstract idea "'to a particular technological environment. "' Stating an abstract idea while adding the words "apply it with a computer" simply combines those two steps, with the same deficient Alice, 573 U.S. at 223-24 (citations omitted).

"[T]he relevant question is whether the claims here do more than simply 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
instruct the practitioner to implement the abstract idea [ ] on a generic computer." Alice, 573 U.S. at 225. They do not.

Taking the claim elements separately, the function performed by the computer at each step of the process is purely functional. The limitations recite generic computer processing expressed in functional terms to be performed by any and all possible means and so present no more than abstract conceptual advice. All purported inventive aspects reside in how the data are interpreted and the results desired, and not in how the process physically enforces such a data interpretation or in how the processing technologically achieves those results.

Viewed as a whole, Applicant’s claims simply recite processing a transaction and data reception, generation and transmission as performed by generic hardware. The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. They do not describe any particular improvement in the manner a computer functions. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea. Alice, 573 U.S. at 225-26.

None of the limitations reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

The examiner therefore concludes that the claims are directed to certain method of organizing human activity as distinguished from a technological improvement for achieving or applying that result. The claim does not integrate the judicial exception into a practical application.

Step 2B
The next issue is whether the claims provide an inventive concept because the additional elements recited in the claims provide significantly more than the recited judicial exception. Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer for data reception, generation and transmission, and processing of transactions amounts to one 5

None of these activities are used in some unconventional manner nor do any produce some unexpected result. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. InvestPic LLC, 898 F.3d 1161 
    PNG
    media_image3.png
    13
    6
    media_image3.png
    Greyscale
1 168 (Fed. Cir. 2018).

Considered as an ordered combination, the computer components of Applicant’s claims add nothing that is not already present when the steps are considered separately. That Figure 2 and paragraphs 17-19 of the published Specification indicates that standard off-the-shelf computer technology is usable to implement the claimed invention only bolsters the notion that the claimed invention does not focus on an improvement in computers as Elec. Power, 830 F.3d at 1354).

Dependent claim 3 adds the additional limitation of what the payment account comprises. This additional step merely refines and further limits the abstract idea of the independent claim and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective independent claims. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, this dependent claim is patent-ineligible.

Dependent claim 4 adds the additional limitation of what the payment account comprises. This additional step merely refines and further limits the abstract idea of the independent claim and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective independent claims. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, this dependent claim is patent-ineligible.

Dependent claim 5 adds the additional limitation of determining if a transaction is within a limit. This additional step merely refines and further limits the abstract idea of the independent claim and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective independent claims. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, this dependent claim is patent-ineligible.

Dependent claim 6 adds the additional limitation of what the limit comprises. This additional step merely refines and further limits the abstract idea of the independent claim and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective independent claims. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, this dependent claim is patent-ineligible.

Dependent claim 7 adds the additional limitation of how the token is encoded. This additional step merely refines and further limits the abstract idea of the independent claim and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective independent claims. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, this dependent claim is patent-ineligible.

Dependent claim 8 adds the additional limitation of what the wireless beacon is associated with. This additional step merely refines and further limits the abstract idea of the independent claim and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective independent claims. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, this dependent claim is patent-ineligible.



Dependent claim 11 adds the additional limitation of what the passive check-in comprises. This additional step merely refines and further limits the abstract idea of the independent claim and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective independent claims. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, this dependent claim is patent-ineligible.

Dependent claim 12 adds the additional limitation of when the passive check-in is performed. This additional step merely refines and further limits the abstract idea of the independent claim and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective independent claims. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, this dependent claim is patent-ineligible.

Dependent claim 13 adds the additional limitation of determining a limit and whether or not the transaction is within that limit. This additional step merely refines and further limits 

Dependent claim 14 adds the additional limitation of what the payment token code comprises. This additional step merely refines and further limits the abstract idea of the independent claim and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective independent claims. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, this dependent claim is patent-ineligible.

Dependent claim 15 adds the additional limitation of invalidating the payment token code. This additional step merely refines and further limits the abstract idea of the independent claim and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective independent claims. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, this dependent claim is patent-ineligible.

Dependent claim 16 adds the additional limitation of determining a credit authorization. This additional step merely refines and further limits the abstract idea of the independent claim and do not add any feature that is an “inventive concept” which cures the 

Dependent claim 17 adds the additional limitation of determining a merchant device identifier. This additional step merely refines and further limits the abstract idea of the independent claim and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective independent claims. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, this dependent claim is patent-ineligible.

Dependent claim 19 adds the additional limitation of when the request to generate is received. This additional step merely refines and further limits the abstract idea of the independent claim and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective independent claims. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, this dependent claim is patent-ineligible.

Dependent claim 20 adds the additional limitation of what the passive check-in comprises. This additional step merely refines and further limits the abstract idea of the independent claim and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective independent claims. None of the additional elements 

Dependent claim 21 adds the additional limitation of what the payment token comprises. This additional step merely refines and further limits the abstract idea of the independent claim and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective independent claims. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, this dependent claim is patent-ineligible.

Conclusion of Law
The examiner concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception. From these determinations the examiner further notes that the claims do not recite an improvement to the functioning of the computer itself or to any 
    PNG
    media_image4.png
    1
    1
    media_image4.png
    Greyscale
other technology or technical field, a particular machine, a particular transformation, or other meaningful limitations. From this the examiner finds the claims are directed to a fundamental business practice without significantly more.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10127542. Although the claims at issue are not identical, they are not patentably distinct from each other because both cases deal with payment code generation using a wireless beacon at a merchant.

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter with substantially similar claim language.

Response to Arguments and Amendments
The Applicants argue that the claimed subject matter is rooted in computer technology rather than an abstract idea. Remarks at 8.

But the examiner does not see, and the Applicant does not adequately explain, how the claimed process improves a generic computer. To the extent the Applicant contends that a computer makes the process more efficient (id. 14), the inclusion of a generic computer per se for its routine or generic functions cannot alone turn what is an abstract idea into See, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) ("[R]elying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible."); W. View Research, LLC v. Audi AG, 685 F. App'x 923, 926 (Fed. Cir. 2017) (non-precedential) ("These claims do not go beyond receiving or collecting data queries, analyzing the data query, retrieving and processing the information constituting a response to the initial data query, and generating a visual or audio response to the initial data query."); Glasswall Solutions Ltd. v. Clearswift Ltd., No. 2018-1407, slip op. at 3 (Fed. Cir. Dec. 20, 2018) (non-precedential) ("comparing [a] file's content to a set of rules [and] extracting conforming data [are] generic computer functions.").

Applicants further argue that the claims are patent eligible under the new Guidance because the claims are integrated into a practical application. Remarks at 8. 

However, the examiner determines that the claims do not "apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception," i.e., the claim does not integrate the abstract idea into a practical application. See Guidance, 55. Here, the independent claims  recite a generic “communication device” that performs the functions of the abstract idea, i.e., detecting, communicating and receiving, without particularity. 

Alice, 573 U.S. at 225-26 ("the claims at issue amount to 'nothing significantly more' than an instructions to apply the abstract idea of intermediated settlement using some unspecified, generic computer."); Elec. Power Grp., 830 F.3d at 1355. Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology. The Office has repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea.

Applicants also draw a parallel between the pending claims and those of Claim 1 of Example. 42. Remarks at 9. 

Initially, the Examiner notes, “[t]he Board decides cases in accordance with the law, not in accordance with hypothetical” examples. Ex Parte Blythe, Appeal No. 2017-003176, 2018 WL 3047568, at *8 (PTAB May 31, 2018) (nonprecedential); see also 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. at 52, n. 11 (“[T]he finding that the subject matter claimed in a prior patent was ‘abstract’ as claimed may not determine whether similar subject matter in another application, claimed somewhat differently or supported by a different disclosure, is directed to an abstract idea and therefore patent ineligible.”). Example 42, like the other examples provided by the Office, is merely a “hypothetical [that is] only intended to be illustrative of the claim analysis under the 2019 

The difficulty with Applicants’ argument is that exemplary claim 1 of Example 42 was deemed patent-eligible because it provided a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user (see 2019 Eligibility Examples, 18-19). Thus, exemplary claim 1 of example 42 addressed technological difficulties related to incompatible computer formats, disparate geographic locations, and the untimely sharing of information (see id. at 17). Applicants have not demonstrated that the present claims provide such a specific improvement over prior art systems.

Applicants further explain that the claims amount to significantly more than the alleged abstract idea. Remarks at 10.

But the features that applicants identify as "significantly more," i.e. detecting that a passive check-in has occurred, generating a digital payment token and communicating, are, however, part of the abstract idea itself, i.e., payment code generation using a wireless beacon. 

As such, these features cannot constitute the "inventive concept." Berkheimer v. HP, Inc., 890 F.3d 1369, 1374 (Fed. Cir. 2018) (Moore, J., concurring) ("It is clear from Mayo Berkheimer ... leave[ s] untouched the numerous cases from this court which have held claims ineligible because the only alleged 'inventive concept' is the abstract idea."); see also BSG Tech. LLC v. BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018) ("Our precedent has consistently employed this same approach. If a claim's only 'inventive concept' is the application of an abstract idea using conventional and well-understood techniques, the claim has not been transformed into a patent-eligible application of an abstract idea.").

Then applicant argues that the claims are patent-eligible because of the Federal Circuit decision in Bascom. Remarks at 12. In rebuttal, examiner contends that because the claimed invention uses computing components and provides electronic processing, that does not mean the claimed invention improves the computer technology. Rather, the Specification explains that the claimed invention uses computing components to facilitate the traditional process of executing a commercial transaction. The claimed invention, therefore, does not improve a particular technology, but instead uses technology to improve an abstract idea. See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (citing Alice, 134 S. Ct. at 2359) ("[R]elying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.").

Furthermore, In Bascom, the Court found the ordered combination of the limitations provided the requisite inventive concept. Bascom Global Internet v. AT&T Mobility LLC, 827 F. 3d 1341, 1349--1350 (Fed. Cir. 2016). ("[A]n inventive concept can be found in the Bascom, the patent extensively claimed and explained how a particular arrangement of elements was "a technical improvement over prior art ways of filtering such content." Id. at 1350 (E.g., "According to Bascom, the inventive concept harnesses this technical feature of network technology in a filtering system by associating individual accounts with their own filtering scheme and elements while locating the filtering system on an ISP server."). In Enfish, the patent was "directed to a specific improvement to computer functionality" embodied in a self-referential database table. Enfish, 822 F.3d at 1338-1399. In both Bascom and Enfish, there existed substantial argument and support from the Specification concerning the "inventive concept." Here, applicant offers little more than attorney argument and conclusory statements.

Accordingly, for reasons of record and as set forth above, the examiner maintains the rejection of the claims as being directed to a judicial exception without significantly more, and thereby being directed to non-statutory subject matter under 35 USC §101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert R. Niquette whose telephone number is 571-270-3613. The examiner can normally be reached on Monday through Friday, 5:30 AM to 2:00 PM Eastern.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT R NIQUETTE/
Primary Examiner, Art Unit 3696




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See e.g., Gottschalk v. Benson, 409 U.S. 63, 71-72 (1972); Bilski v. Kappos, 561 U.S. 593, 611 (2010); Mackay Radio & Telegraph Co. v. Radio Corp. of Am., 306 U.S. 86, 94 (1939); SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163 (Fed. Cir. 2018).
        2 See e.g., Bilski, 561 U.S. at 628; Alice, 573 U.S. at 219-20; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed Cir. 2014); Smart Systems Innovations, LLC v. Chicago Transit Authority, 873 F.3d 1364, 1383 (Fed. Cir. 2017); In re Marco Guldenaar Holding B. V., 2018 WL 6816331 (Fed. Cir. 2018).
        3 See e.g., Benson, 409 U.S. at 67; CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1371-1372 (Fed. Cir. 2011); Intellectual Ventures I LLCv. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016).
        4 See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981).
        5 MPEP 2106.05(d)(II) The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
        i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added));
        iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.